NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  ELIJAH THOMAS,
                  Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2015-7039
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-1129, Judge William Green-
berg.
                ______________________

                 Decided: June 9, 2015
                ______________________

   ELIJAH THOMAS, Shreveport, LA, pro se.

    SOSUN BAE, Commercial Litigation Branch, Civil Di-
vision, United States Department of Justice, Washington,
DC, for respondent-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., ALLISON
KIDD-MILLER; Y. KEN LEE, United States Department of
Veterans Affairs, Washington, DC.
                 ______________________
2                                        THOMAS   v. MCDONALD




     Before WALLACH, CLEVENGER, and TARANTO, Circuit
                       Judges.
WALLACH, Circuit Judge.
    Elijah Thomas appeals the decision of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”) dismissing one of two appeals as untimely filed
and not subject to equitable tolling. Elijah Thomas v.
Robert A. McDonald, Sec’y of Vet. Affairs, No. 14-1129
(Vet. App. Oct. 31, 2014). For the reasons set forth below,
we dismiss for lack of jurisdiction.
                       BACKGROUND
    Mr. Thomas served in the United States military on
active duty from March 1971 to March 1973. In April
1996, Mr. Thomas was denied service connection for
various medical conditions. In April 2004, a separate
decision granted service connection for posttraumatic
stress disorder (“PTSD”) with a fifty percent disability
rating, effective April 8, 1996, but denied service connec-
tion for vertigo, a gastrointestinal disability, upper res-
piratory infection, sinusitis, and allergic rhinitis. In
January 2005, Mr. Thomas was denied entitlement for
total disability based on individual unemployability
(“TDIU”). Mr. Thomas appealed these decisions to the
Board of Veterans’ Appeals (“Board”).
    In a July 13, 2012, decision, the Board denied service
connection for several of Mr. Thomas’ conditions and
denied an effective date earlier than April 8, 1996, for his
PTSD. The Board granted Mr. Thomas service connection
for bilateral hearing loss, tinnitus, and hypertension, and
granted a May 16, 1997, effective date for service connec-
tion for peripheral neuropathy of the upper and lower
extremities. With respect to Mr. Thomas’s claims relating
to a skin disability, vertigo, upper respiratory disability,
gastrointestinal disability, entitlement to a disability
THOMAS   v. MCDONALD                                       3



rating in excess of fifty percent for PTSD, and TDIU, the
Board remanded the issues to the Regional Office (“RO”).
    In accordance with the Board decisions, the RO im-
plemented the awards granted to Mr. Thomas. Mr.
Thomas filed a notice of disagreement (“NOD”), contesting
the rating decisions and effective dates of the service
connection awards for hypertension and hearing loss, and
with the initial rating for tinnitus. The RO increased the
rating for PTSD with dysthymic disorder to 70 percent.
    In a July 17, 2013, decision, the Board denied a high-
er rating decision for Mr. Thomas’s PTSD and denied
service connection for an upper respiratory disability, skin
disability, vertigo, and a gastrointestinal disability. The
Board also remanded several issues, including: entitle-
ment for a rating in excess of ten percent for tinnitus,
compensable service connection for bilateral hearing loss
and hypertension, and an effective date earlier than to
April 16, 2001, for the award of service connection for
hypertension, and earlier effective dates prior for bilateral
hearing loss and TDIU.
    On March 31, 2014, Mr. Thomas submitted a notice of
appeal to the Veterans Court of both the July 13, 2012,
and July 17, 2013, Board decisions. Finding the 120-day
period to appeal had passed, the Veterans Court ordered
Mr. Thomas to explain why his appeal should not be
found to be untimely. Mr. Thomas explained he had filed
a NOD relating to the 2012 decision and provided the
Veterans Court with a copy of it. Mr. Thomas did not
explain why his appeal relating to the 2013 decision was
late.
    On October 31, 2015, the Veterans Court found Mr.
Thomas had mailed his NOD relating to the 2012 decision
to the incorrect address within the 120-day deadline and
therefore excused the lateness. With regard to the 2013
decision, however, the Veterans Court found that Mr.
Thomas presented no circumstances explaining why his
4                                        THOMAS   v. MCDONALD



claim should be equitably tolled and therefore found
tolling unwarranted. The appeal relating to the July 17,
2013, Board decision was therefore dismissed as untime-
ly.
    Mr. Thomas timely appeals and this court has juris-
diction pursuant to 38 U.S.C. § 7292(a) (2012).
                        DISCUSSION
    This court’s jurisdiction to review decisions of the
Veterans Court is limited by statute. Pursuant to 38
U.S.C. § 7292(a), this court has jurisdiction to review “the
validity of a decision of the [Veterans] Court on a rule of
law or of any statute or regulation . . . or any interpreta-
tion thereof (other than a determination as to a factual
matter) that was relied on by the [Veterans] Court in
making the decision.” Except to the extent that a consti-
tutional issue is presented, this court may not review “a
challenge to a factual determination,” or “a challenge to a
law or regulation as applied to the facts of a particular
case.” Id. § 7292(d)(2)(A)–(B). The Veterans Court’s legal
determinations are reviewed de novo.           Cushman v.
Shinseki, 576 F.3d 1290, 1296 (Fed. Cir. 2009).
    Though Mr. Thomas indicates in his petition that the
Veterans Court decision did not “involve the validity or
interpretation of a statute or regulation,” he provides
factual reasons why the deadline to appeal the 2013
decision should be equitably tolled. Pet’r’s Br. 1. In
particular, Mr. Thomas contends the July 17, 2013,
decision should be equitably tolled because he “went to
the [VA] to file a notice of appeal, [and] they wouldn’t fill
out the form [because the VA] claim[ed] it t[ook] a lot of
[their] time, and a lot of paper work.” Id. at 2. Mr.
Thomas also explains he was told by the VA that his
rating decision was reduced from 100 percent to ninety
percent because he “ke[pt] appeal[ing] all of the [VA]
decisions and that they had help[ed]” him. Id. at 3. Mr.
Thomas further notes that he was told in February 2014
THOMAS   v. MCDONALD                                      5



that the VA did not get his notice of appeal and that, a
month later, he learned that two forms dated May 24,
2012, and September 20, 2012, were missing and the VA
“wouldn’t do an inquir[y in]to what happened to them.”
Id. Lastly, he alleges that on August 20, 2014, he learned
the “forms never reach[ed] [the New] Orleans[] [RO]” and
“the counselor [] was upset that [he] continue[d] to call
asking about these form[s] and want[ed] to know who []
[he] had been talking to,” and refused to filed a notice of
appeal. Id.
    Equitable tolling is not “limited to a small and closed
set of factual patterns.” Mapu v. Nicholson, 397 F.3d
1375, 1380 (Fed. Cir. 2005). We have “rejected the ap-
proach of looking to whether a particular case falls within
the facts specifically identified in . . . one of our prior
cases.” Id. Instead, this court has “acknowledged ‘the
need for flexibility’ and ‘for avoiding mechanical rules,’
and [has] proceeded on a ‘case-by-case basis.’” Toomer v.
McDonald, No. 2014-7045, 2015 WL 1782338, at *9 (Fed.
Cir. Apr. 21, 2015) (quoting Holland v. Florida, 560 U.S.
631, 631 (2010)).
    However, we have consistently applied 38 U.S.C.
§ 7292 to strictly bar fact-based appeals from decisions of
the Veterans Court. See, e.g., Ferguson v. Principi, 273
F.3d 1072, 1076 (Fed. Cir. 2001) (“Because it is clear that
the Court of Appeals for Veterans Claims merely applied
the statute to the facts, its decision falls outside our
jurisdiction under the express terms of 38 U.S.C.
§ 7292(d)(2).”). Specifically, this court has held that
applying equitable tolling to the particular facts of a case
does not create a basis for jurisdiction. Leonard v. Gober,
223 F.3d 1374, 1376 (Fed. Cir. 2000) (finding lack of
jurisdiction “to consider [Petitioner’s] arguments regard-
ing application of equitable tolling to the facts of her
case”); Dixon v. Shinseki, 741 F.3d 1367, 1377 (Fed. Cir.
2014) (“This court is precluded from reviewing factual
6                                      THOMAS   v. MCDONALD



determinations bearing on a veteran’s equitable tolling
claim.”) (internal citation omitted)
    Because Mr. Thomas does not argue the Veterans
Court misapplied or misinterpreted a statute and pro-
vides only factual evidence for why he missed the dead-
line, this court lacks jurisdiction to entertain Mr.
Thomas’s appeal.
                      CONCLUSION
   For the forgoing reasons, the decision of the Veterans
Court is
                     DISMISSED
                         COSTS
    No costs.